Per Curiam.
Plaintiff brought this action in the district court for Franklin county to recover damages alleged to have been sustained to his lands and crops • during the years 1927 and 1928 by reason of the alleged wrongful diversion of the waters of Wortham creek by defendants. The jury returned a verdict for defendants and from judgment thereon plaintiff has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.